EXHIBIT 10.48
 
 
SOW-002
 
Form of Statement of Work (SOW)
 
Consultant Name: Ashley Garnot
 
Agreement Name: Touchpoint Metrics, Inc. Independent Contractor Agreement
(“Agreement”)
 
Agreement Date: August 1, 2013
 
Project Name: Investor Relations
 
SOW Date: February 2, 2014
 
This Statement of Work (“SOW”), is entered into by and between Touchpoint
Metrics, Inc. and Ashley Garnot (“Consultant”) effective as of the date above
February 2, 2014, and will serve as the Company’s approval for the Consultant to
begin work on the project described in the following:
 
1.  
Description of Project and/or Services.

 
Consultant agrees to provide professional consulting services related to
investor relations to the Company as requested.
 
2.  
Project Duration.

 
This SOW will commence on the effective date above, February 2, 2014 and remain
in effect until terminated by Company or Consultant at any time upon written
notice.
 
3.  
Compensation.

 
For Services rendered by Consultant under this Agreement, the Company shall
compensate Consultant as follows: $2,500 USD per month over the duration of the
SOW.
 
4.  
Expenses.

 
The Company shall be responsible for any and all expenses that Consultant
reasonably incurs in performing the duties assigned hereunder. The Consultant
shall be responsible to provide reasonable evidence to the Company of any such
expenses, such as receipts for phone, courier or other reasonable expenses.
 

 
- 1 -

--------------------------------------------------------------------------------

 

 
This Statement of Work is entered under and subject and pursuant to the
Agreement between the Company and the Consultant. Any capitalized terms not
defined in this Statement of Work shall have the meanings ascribed to them in
the Agreement. This Statement of Work supplements and incorporates by reference
the relevant terms of the Agreement. The parties have executed this Statement of
Work on the respective dates set forth below.
 
Touchpoint Metrics Inc.
   
Ashley Garnot
 
 
By:   
 
 MICHAEL HINSHAW
 
 
 Signature:
 
  ASHLEY GARNOT
 
Title:   
 
 President
   
 
 Date:
 
  February 2, 2014
 
Name:  
 
 Michael Hinshaw
     
 
Date:  
 
 February 2, 2014
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
